Citation Nr: 0938558	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.G.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and October 2008 rating 
decisions of the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO), which, respectively, 
denied service connection for degenerative joint disease of 
the right knee and tinnitus.

In July 2009, the Veteran testified in a Travel Board hearing 
in front of the undersigned.  The transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's tinnitus did not begin in service and there 
is no competent medical evidence of a nexus between his 
tinnitus and service.

2.  The Veteran's right knee disability did not begin in 
service, manifest to a compensable degree within a year after 
separation from service, and there is no competent medical 
evidence of a nexus between the Veteran's right knee 
disability and service.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A right knee disability was not incurred in or aggravated 
by active military service, nor may in service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

Tinnitus

The Veteran asserts that he is entitled to service connection 
for tinnitus.  He asserts that he was exposed to loud noises 
during service due to his assignment as a gunner.

The Veteran's service treatment records show that upon 
entering into service in June 1960, the examiner noted that 
an audiogram was not required.  The Veteran instead received 
a hearing test upon his entrance into service, showing a 
wavelength of 15 out of 15 in both ears.  No complaints were 
made regarding the Veteran's hearing during service.  In 
addition, there were no complaints of ringing in the ears.  
Upon separation from service in December 1963, the Veteran 
was afforded an audiological evaluation.  The Veteran's 
hearing was within normal limits.    

Treatment records dated in 1983 show hearing loss and 
disequilibrium.  The records also indicate that the Veteran 
had hearing loss for the past three years.  July 1989 records 
show the Veteran complained of hearing loss but did not 
mention tinnitus.

The Veteran received a VA examination in July 2008.  The 
examiner reviewed the Veteran's case file and reported that 
the Veteran claimed tinnitus since service.  The examiner did 
not comment on the Veteran's tinnitus, but stated that his 
hearing loss is most likely not related to service.  The 
Veteran received another VA examination in September 2008.  
The examiner reviewed the case file and determined that as 
there was no hearing loss upon the Veteran's separation from 
service, it is not likely that his current tinnitus is 
related to military noise exposure.  The examiner stated that 
there is a high correlation between hearing loss and 
tinnitus, therefore normal hearing in service strongly 
suggests that the Veteran's current tinnitus is less likely 
due to noise exposure during service.  

At the 2009 hearing, the Veteran's daughter stated that the 
Veteran was very sensitive to hearing loss and always made 
sure that his children did not expose themselves to loud 
noises.  The Board is aware of the Veteran's testimony and 
the testimony of his daughter.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's tinnitus to his service.  
Most importantly, the Veteran has failed to provide any 
continuity of symptomatology.  While his daughter states that 
for as long as she can remember, her father has been cautious 
of loud noises, that does not establish a continuity since he 
left service in the 1964.  Thus, the Board finds that the lay 
statements are of no probative value. 

The probative and persuasive evidence also fails to relate 
the Veteran's tinnitus to service.  The VA examiner, after a 
thorough review of the case file, stated that the Veteran's 
tinnitus is less likely than not related to service.  There 
is no positive nexus opinion in the case file relating the 
Veteran's tinnitus to his service and the evidence does not 
show complaints of tinnitus until 2008, over 40 years after 
service.  

The preponderance of the evidence weighs against the 
Veteran's claim and is not in equipoise.  The claim is 
denied.

Right Knee

The Veteran asserts that he is entitled to service connection 
for a right knee disability.  The Veteran testified at a 
hearing before the undersigned that he was working below 
decks, tripped and fell on a metal deck and hit his right 
knee.  
The Veteran asserts that he sought treatment for his knee and 
the service doctor took him off duty.  He asserts the injury 
took place in either 1961 or 1962.  

A review of the Veteran's service treatment records reveals 
that the Veteran sought treatment for his right knee on 
several occasions.  On enlistment, the Veteran was healthy 
and no complaints were noted regarding his knees.  March 1961 
treatment records show that the Veteran fell and bruised his 
right knee and the knee exhibited pain when it had to bear 
weight.  The Veteran presented several days later and was 
unable to straighten his leg.  In April 1961, the Veteran 
reported that his knee was stiff.  The Veteran was hit by a 
car in November 1961 and was struck in his right pelvic area, 
no mention was made to the Veteran's right knee.  The 
Veteran's separation examination in December 1963 shows no 
complaints of knee pain.  

In December 1971, the Veteran presented for leg pain in his 
right leg.  December 1982 treatment records show minimal 
spurring of the right knee.  December 1984 treatment records 
show pain in the Veteran's left knee, but does not mention 
the Veteran's right knee.  Social Security Administrative 
(SSA) records show that the Veteran's bilateral knee pain 
began in May 2005 and that he has severe degenerative 
arthritis in both knees.  

In May 2006, the Veteran was afforded a VA examination.  The 
examiner reviewed the Veteran's claims file and determined 
that the Veteran's right knee disability is less likely than 
not due to service.  The Veteran reported bilateral pain in 
his knees beginning in 1985/1986.  When questioned, the 
Veteran denied any significant trauma that he recalled to his 
knees.  The VA examiner noted a lack of continuity of 
symptomatology.  

September 2006 treatment records show complaints of bilateral 
knee problems and show that the Veteran received injections 
for his degenerative joint disease.  

The Veteran received another VA examination in March 2007.  
The VA examiner reviewed the case file and diagnosed 
degenerative joint disease of the right knee.  The VA 
examiner stated that the degenerative joint disease of the 
right knee is less likely than not caused by or a result of 
service.  The examiner stated that service treatment records 
indicated that the Veteran was seen for a one-time occurrence 
of knee pain in March/April of 1961.  Subsequent to these 
entries in service, there were no additional records 
regarding the Veteran's knees.  When the Veteran was 
questioned he denied any significant trauma occurring to his 
knees.  The examiner noted that in the May 2006 examination, 
the Veteran stated that the onset of his knee condition 
occurred in 1985/1986.  The examiner noted that x-ray results 
from November 2005 revealed that the degenerative changes 
were more severe on the left knee compared to the right knee, 
despite the fact that there was no history of injury or 
trauma involving the left knee.  The examiner concluded that 
the etiology of the Veteran's degenerative joint disease of 
the right knee is likely representing the process of aging 
particularly in light of the fact that he has bilateral genu 
varum deformities.

The Veteran received another VA examination in September 
2007.  The Veteran was confined to a wheelchair and stated 
that he was no longer able to walk.  The examiner noted 
radiculopathy of the right lower extremity.  

October 2007 records show that the Veteran complained of 
bilateral knee pain and the examiner noted that the Veteran's 
right leg weakness may be related to his back.  In March 
2008, the Veteran mentioned being hit by a car, but did not 
mention that his knee was affected.  July 2008 treatment 
records show complaints of bilateral knee pain.  
 
At the 2009 hearing, the Veteran's daughter testified that 
for as long as she can remember her father had knee problems.  
While, the Board finds the Veteran's daughter to be a 
credible witness, the medical evidence shows that the 
Veteran's long history of knee pain is not related to his 
service.  The Veteran's separation records note no complaints 
of knee pain.  The first records following service are in 
1971, seven years after his separation from service.  The 
Veteran's own reports of knee pain are in 1985.  The VA 
examiners all attributed the Veteran's knee disability to 
factors not related to his service.  The Board also notes 
that the presumptive regulations are not for application, as 
the Veteran did not present with pain within a year of his 
separation from service.  As discussed above, the Veteran is 
competent as a lay person to testify, but the evidence of 
record does not support his contentions that his right knee 
disability is related to his service.

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Regarding the claims for service connection, the Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  The RO provided VCAA notice letters 
to the Veteran in March 2006, June 2006 and September 2008, 
prior to the initial adjudication of the claims.  The letters 
notified the Veteran of what information and evidence had to 
be submitted to substantiate a claim for service connection.  

As to informing the Veteran of what information and evidence 
he was to provide to VA and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  He was also told to submit any evidence 
in his possession that pertained to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In the present appeal, a 
June 2006 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  

Notwithstanding this belated Dingess notice regarding the 
claim for a right knee disability, the Veteran has not been 
prejudiced, because he has had a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
noted above, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection, prior to the initial 
adjudication of the claim. The Veteran's claim was 
readjudicated in April 2007.  Further, as discussed in detail 
above, a preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to decide 
this appeal at this time.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained service treatment records 
and VA medical records.  In addition, the Veteran was 
afforded several VA examinations in connection with his 
claims.  The Board acknowledges the Veteran's and the 
representative's assertions regarding the adequacy of the VA 
examination reports.  Nonetheless, the examination reports 
are adequate.  Medical opinions were rendered after a review 
of the claims file, the Veteran's history and examination 
findings.  A complete rationale was provided for the opinions 
rendered, too.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


